Citation Nr: 1420833	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  08-22 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to service connection for disability of the left hand and fingers, to include degenerative arthritis and a disability manifested by limitation of motion.

2.  Entitlement to service connection for disability of the right hand and fingers, to include degenerative arthritis and a disability manifested by limitation of motion. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1973 to November 1976. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The claim certified for appeal has been characterized by the Agency of Original Jurisdiction (AOJ) as service connection for degenerative arthritis of the hands.  The Board notes that the Veteran did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) associated with his hands.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  In this regard, VA examination reports and VA treatment records reflect the Veteran's complaints of pain, stiffness, and numbness in his fingers, as well as an inability to hold objects for a long period of time.  The July 2012 VA examination report noted pain and limitation of motion of the fingers bilaterally and resulting functional impairment. 

The Board notes that while VA has no duty to read the mind of a claimant, it should construe a claim based on the reasonable expectations of the non-expert claimant, the symptoms the claimant describes, and the evidence developed in processing the claim.  Clemons, 23 Vet. App. at 5.  Therefore, pursuant to the holding in Clemons, and in light of the medical evidence of record, the Board liberally construes the Veteran's claim for service connection as encompassing disabilities of the hands, to include degenerative arthritis and a disability manifested by limitation of motion.  Hence, the issues have been recharacterized on appeal, as noted on the title page.  

In September 2007, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  In March 2008, he withdrew his DRO hearing request. 

The appeal was remanded to the RO via the Appeals Management Center (AMC), in Washington, D.C., in April 2012 for additional evidentiary development.  Upon completion of the requested development, the case was returned to the Board.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is necessary so that an addendum opinion may be obtained addressing the likelihood that the Veteran's left and right hand disabilities are causally related to his active service.  In July 2012, the Veteran was provided with a VA examination.  Upon physical examination, including x-rays of the hands, the examiner provided a diagnosis of osteoarthritis and degenerative joint disease (DJD) of the right hand.  She additionally opined that the Veteran's hand DJD was less likely than not incurred in or caused by an in-service injury, event, or illness.  In support of her finding, the examiner relied on a lack of any x-rays from 1994 to 2012 which showed any imaging of the hands, as well as a lack of any chronic hand complaints in the past several years.  The examiner additionally stated that the Veteran's service treatment records failed to show complaints of hand pain, stiffness, swelling, or hand injury.  

Significantly, the examiner did not provide any discussion of or otherwise indicate that she considered an April 1977 VA examination record, completed within six months of the Veteran's separation from service, noting that x-rays of the Veteran's hands and wrists demonstrated "a definite fusiform soft tissue swelling at several of the proximal interphalangeal joints of the fingers bilaterally, concentric with the joint levels, [which were] definitely abnormal soft tissue changes suggesting soft tissue component of an early rheumatoid syndrome."  Accordingly, the Board finds the July 2012 VA examination opinion inadequate as the examiner failed to consider the Veteran's entire medical history.  

With respect to the Veteran's claim of entitlement to service connection for a left hand disability, to include degenerative arthritis, the Board is aware that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  The Board notes, however, that the July 2012 VA examiner indicated that the Veteran's pain and limitation of motion in his bilateral index, long, ring, little fingers, and thumbs result in functional impairment which prevent him from lifting, pinching, or employment in tasks requiring fine motor control.  Though the Board acknowledges that the July 2012 examination x-ray of the left hand was unremarkable and without a diagnosis of arthritis, the Board is free to assess the medical evidence and is not compelled to accept a physician, or in the present case, a nurse practitioner's opinion or inability to provide a specific diagnosis.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Under these circumstances, the Board finds that the Veteran's left hand disabilities, including on that is manifested by limitation of motion, are ones for which a claim for entitlement to service connection may be considered.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records from February 2008 to the present.

2.  Upon completion of the above, provide the claims file and a copy of this Remand to a rheumatologist (or, if unavailable, a VA physician skilled in the diagnosis of arthritis, to include rheumatoid arthritis).  While review of the entire file is required, attention is invited to the following particular records:

(a)  An April 1977 VA examination report showing complaint of painful and stiff finger joints for approximately 2 years and accompanying x-ray report noting no arthritic changes, but acknowledging definite fusiform soft tissue swelling at the bilateral finger joints and abnormal soft tissue changes suggestive of early rheumatoid syndrome; 



(b)  A July 2000 VA examination for degenerative arthritis in which the examiner opined that the Veteran does not have rheumatoid arthritis or probable rheumatoid arthritis;

(c)  A November 2002 VA treatment record noting complaint of numbness and weakness in the right fourth and fifth fingers;

(d)  A November 2004 VA treatment record noting complaint of sharp pain in the fingers of his left hand;

(e)  A July 2008 VA Form-9 in which the Veteran states his arthritis in his hands began in service and continues to the present; and

(f)  The July 2012 VA examination report noting limitation of and painful motion in the fingers and thumbs bilaterally, degenerative arthritis of the right hand, and functional impact resulting in limitations of no lifting, inability to pinch or perform fine motor control and assembly line work.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's left and right hand disabilities, to include degenerative arthritis and/or a disability manifested by limitation of motion had onset during or was caused by his active service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that arthritis of the left and/or right hand was shown within the one year period following the Veteran's separation from service.  

The examiner should provide a complete rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

3.  After ensuring that the requested actions are completed, readjudicate the claims on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for 



additional  development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

